.-   .




         Honorable Geo. II.Sheppard
         Comptroller of Public Accounts
         Austin, Texas

         Dear Sir:              Opinion NO. 0-1886
                                Re: Validity of the judgment taken in
                                    the case of State of Texas v. J.W.
                                    Jackson, No. 5756, in the District
                                    Court of Bosque County, Texas.
                 We are in receipt of your letter of January 22, 1940,
         together with the papers enclosed, in which you request an
         opinion of this department as to the validity of the judgment
         taken In the case of State of Texas v. J. W. Jackson.
                 The judgment was taken on the 19th day of December, 1938.
         It has become final and may not be appealed from. Any suit to
         set aside this judgment would have to be a collateral attack.
         The validity of the judgment will be considered in the light of
         such attack.
                 A judgment cannot be collaterally attacked even though
         the same may be voidable. It is necessary that the judgment be
         void before such an attack may be made upon the same. See
         Morris v. Halbert, 36 Tex. 19, Sup. Ct. of Texas.
                 There are authorities too numerous to mention that
         distinguish between a void judgment and one voidable. A good
         statement of the general rule is contained in 25 Tex. Jurls. 693.
                "Generally speaking, the only defect that
            will make a judgment void is lack of jurlsdlctlon
            on the part of the court rendering lt, such lack
            being apparent upon inspection of the judgment or
            of its record."
         25 Tex. Juris. 709:
                 "Generally speaking, the only ground upon
             which a judgment will be held for naught in an
             unrelated proceeding is the absence of one or
             more of the followln elements: (1) a legally
             organized court, (27 jurisdiction over the sub-
Honorable Geo. H. Sheppard, page 2         O-1886


     'ect matter, (3) jurisdiction over the person,
    t 4) power to render the particular relief of
    order -"
        There is no question but that in the case at hand we
have a legally organized court and said court had jurisdiction
over the person.
        As to the jurisdiction of the court over the sub'ect
matter, the case of Gulf, T. & W. Railway Co. v. Dunn, 11:
                                                         1.S.W.
538, affirmed by the Supreme Court of Texas.  The court stated
as follows:
        "The test of jurisdiction is whether the
    court had the power to enter upon the inquiry,
    not whether Its conclusion was right or wrong."
        "JurFsdictlon of the subject is the power
    to hear and determine cases of the general class
    to which the proceedings in question belong."
        While the assessment placed on a particular piece of
property by a board of equalization is considered as final for
all practical purposes the same may be set aside by a district
court of this State Lf special circumstances are shown. The
Supreme Court of Texas in the case of State v. Mallet Land &
Cattle Co., 88 S.W. (2a) 471, stated as follows:
        "However, the rule has been declared that
    If a board of equalization adopts a method that
    is Illegal, arbitrary, or fundamentally wrong,
    the decision of the board may be attacked and
    set aside."
See also Texas & Pacific Rg. Co. v. City of El Paso, 85 S.W. (2d)
245; Port Arthur Ind, Sch. Dist, v. Baumer, 64 S.W. (2d) 412;
Nederland Ind. Scho. Dist. v. Carter, 73 S.W. (2d) 935. In the
present case the issue as to the validity of the assessment was
raised in defendant's firat amended answer as follows:
        "Waiving none of the foregoing, and only
    in the event the Court require further answer,
    comes the defendant, now and says that plain-
    tfff State and County, and or Intervenor Cltg
    of Walnut Springs for the years each, sued on
    herein, have placed a greater value of double
    on his property than authorized by law, as a
    proper taxing value, and same has been assessed
    and placed at greater value than the adjoining
    and other property of like kind, value and sit-
Honorable Geo. H. Sheppard, page 3         O-1886


    uatlon in said CLty and County by double, and
    that the equalization Boards for the respective
    years and taxing units herein, have filed to
    adjust and fix an equalized value on his prop-
    erty in keeping and equalized value as that in
    the same sFtuation and of the same kind and
    value as other taxable property. That the
    values placed on his said property for each of
    the said years sued on by each taxing unit here-
    in respectively are and is doubled and exces-
    sive, and his said property not reasonably worth
    for taxing purposes or sale purposes the sum of
    money and value filfedand so charged to him on
    his said property.
Based on the pleadings above quoted, the 'ourt may have found
that the method of assessment adopted by the Commissioners'
Court was wrong so as to set aside the original assessment by
said board of equalization. In the case submitted to us the
court had jurisdiction over the subject matter. There can be no
question but that the pleading was sufficient, at least ~to the
extent that the judgment is not void. As stated by the Supreme
Court of Texas In the case of Weems v. Masterson, 15 S.W. 590,
as follows:
        "A proposition that a judgment of a dis-
    trfct court could be attacked in a collateral
    proceeding because pleadIngs were defective,
    if the court had jurisdiction over the subject-
    matter and the parties, would not be advanced,
    and it would be readily conceded that, however
    erroneous such a judgment might be, it would
    be conclusive on the parties until set aside
    by some direct proceeding for that purpose; and
    we are of the opinion that this would be true
    even if the pleadings were so defective as to
    be had on general demurrer, as to present no
    issue of fact."
        In determining whether the court had the power to render
the particular relief awarded, it 1s necessary to see whether a
district court of this State had the authority to reduce a tax
assessment of a board of equallzatI.onand then enter a judgment
based upon such reduced assessments, In this connection, it is
to be pointed out that the prayer in defendant's first amended
answer is as follows:
        "Wherefore this defendant prays that a hear-
    ing be had hereon and the true value placed on
    his said properties for the years named and to
Honorable Geo. H. Sheppard, page 4         O-1886


    the taxing units Involved herein and he be allow-
    ed proper credits therefor and that he be dis-
    charged with his costs, and legal and equttable
    relief, general,,andspecial in the premises he
    will ever pray.
The Commission of Appeals of Texas in the case of State v.
Richardson, 84 S.W. (2d) 1076, definitely established the
rule that under certain circumstances a district court had
the authority to enter a judgment for taxes based upon an
assessment reduced by said court. In this connection, the
court stated as follows:
           "The real question for decision here is
    this, was the district court in this proceed-
    ing authorized to revalue and reassess the
    property on the findings made by the jury and
    award judgment for taxes with interest on ac-
    count of delinquency? It is our opinion that
    in event of a void assessment the district
    court has no jurisdiction or power to revalue
    and reassess property and render judgment for
    taxes based on such revaluation and reassess-
    ment. The jurisdiction of the tax assessor and
    board of equalization Is unquestionably exclu-
    sive s State v. Chicago, R. I., etc., Ry. Co.,
    (Tex. Corn.App.) 263 S.W. 249. In the event
    there be a valuation by the board of equaliza-
    tion not wholly void, and the matter of dis-
    crim1natlon may be corrected by reducing the
    valuation according to some mathematical for-
    mula, and not be substituting the discretion
    of a cour,tof jury for the discretion of the
    board of equalization, a court of equity may
    make an eauitable adiustment of the values and
    taxes.     Lively v. Missouri, etc,R. Co., 102
Tex. 545, 120 S.W. 852*"
This same principle was reaffirmed by the Supreme Court of Texas
in the case of Republic Insurance Co. v. Highland Park Ind. Sch.
Dist. of Dallas County, 102 S.W. (2d) 184. The Supreme Court of
Texas in the case of Lively v. Missouri, Kansas & Texas Ry. Co.
of Texas, 120 S.W. 852, held that a district court had the au-
thority to reduce the assessment on a taxpayer's property where
it was shown that his property was not assessed equally and un-
iformly with other property. In that case other property had
been assessed at .66 2/3 cents on the dollar of actual market val-
ue as a basis. The Supreme Court held that the district court
had the authority to render a judgment assessing the taxpayer's
property at the same ratio. We cannot be concerned with the
Honorable Geo. H. Sheppard, page 5         o-1886


question of whether the court committed such an error as might
result in a reversal on appeal. The court had jurisdiction of
the parties and the subject matter with the inherent power to
grant the relief prayed.
        You are advised, therefore, that the judgment in the
case under consideration here Is a final judgment and is one
which Is not void and therefore cannot be collaterally at-
tacked.
                               Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                               By s/Billy Goldberg
                                    Billy Goldberg
                                    Assistant
BG:Rs :wc

APPROVED FEB 14, 1940
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS

Approved Opinion Committee By s/BWB Chairman